Citation Nr: 0939905	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to October 
1972.  The Veteran had subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge in August 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

As explained below, this appeal must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
for additional development.  No action is required by the 
appellant until he is further notified.


Remand

The Board finds that additional development is warranted to 
address the merits of the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, to 
include as secondary to his service-connected diabetes 
mellitus.  38 C.F.R. § 19.9 (2009).  

The Board must discuss all theories of entitlement raised by 
the Veteran or by the evidence of record.  Robinson v. 
Nicholson, 21 Vet. App. 553 (2008).  The Board must liberally 
construe all submissions.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  The Federal Circuit has held that "a 
veteran's claim based on a specified disability does not 
become a different 'case' at each stage of the often lengthy 
and complex proceedings.  Carpenter v. Nicholson, 452 F.3d 
1379 (Fed. Cir. 2006).  A case encompasses "all potential 
claims raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled." Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed.Cir.2001).  Moreover, "the Board is required to 
adjudicate all issues reasonably raised by a liberal reading 
of the appellant's substantive appeal, including all 
documents and oral testimony in the record prior to the 
Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 
(1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  
In this case, in addition to claims for direct and 
presumptive service connection, it is apparent that the 
Veteran is seeking service connection for hearing loss and 
tinnitus as secondary to his service-connected diabetes 
mellitus.  The Board, therefore, will consider this theory of 
entitlement.

                                         Secondary Service 
Connection

A review of the claims file indicates that the Veteran has 
not been provided any VCAA notice regarding secondary service 
connection, nor provided a copy of 38 C.F.R. § 3.310 in the 
statement of the case.  A remand is necessary in order for 
the Veteran to be provided this notice.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Upon remand, the Veteran should be issued a VCAA notification 
letter that provides the evidence and information needed to 
substantiate a claim for secondary service connection and 
includes a copy of 38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 2006.

The record currently contains multiple opinions regarding 
secondary service connection.  In the July 2006 VA contract 
examination, the examiner opined that the disabilities were 
secondary to service-connected diabetes.  In a September 2006 
addendum, the examiner wrote that there was no change in her 
opinion.  Although she indicated that the opinion involved 
speculation, she also noted that "[a]mple evidence exists to 
show the relationship between diabetes and hearing loss."  
The opinion lacks a detailed rationale with citation to the 
clinical record.  In another September 2006 opinion, however, 
a Dr. JGA (initials used to protect privacy) opined that the 
disabilities were not secondary to the service-connected 
diabetes.  

As the claim must be remanded for additional notice, the 
Board finds that Dr. JGA should provide an addendum upon 
remand in which he specifically addresses the issue of 
aggravation, as it is not clear from his opinion that he 
considered the possible role of aggravation.  If Dr. JGA is 
unavailable, the AMC/RO should obtain the opinion from a 
different clinician.  If it is determined that an additional 
examination is necessary to provide this opinion, such an 
examination should be scheduled.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to bilateral hearing loss/tinnitus must be 
obtained for inclusion in the record.  

                                  Direct and Presumptive 
Service Connection

The record indicates that the Veteran has a current bilateral 
hearing disability as defined by 38 C.F.R. § 3.385.  Tinnitus 
has also been diagnosed and exposure to excessive 
noise/acoustic trauma is conceded.  However, for service 
connection to be warranted on a direct basis the evidence 
must show a nexus between these disabilities and the 
Veteran's service, to include as due to the conceded acoustic 
trauma.  A Veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 C.F.R. § 3.102.

The Board is aware that the audiometric examination findings 
during the Veteran's active service document changing 
audiometric thresholds, with some of these readings being 
over 20, which the Court has noted is indicative of some 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) ("the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss").  Further, at the time of entrance, the 
audiometric readings indicated a hearing loss as defined by 
38 C.F.R. § 3.385 in the left ear, but the Veteran did not 
have audiometric readings indicating hearing loss under 
38 C.F.R. § 3.385 at the time of separation from service.

The only competent (medical) evidence that addresses whether 
the Veteran's hearing loss and tinnitus are directly 
attributable to service is provided by the examiner who 
completed the July 2006 VA contract examination and September 
2006 addendum.  This examiner indicated that there was no 
evidence to support that hearing loss was attributable to 
service noise exposure and indicated that the current 
tinnitus was a symptom of this hearing loss.  

Notwithstanding the foregoing, as additional evidence may be 
received pursuant to this remand that is relevant to this 
aspect of the Veteran's claims, the Board will defer 
appellate review of the claims for service connection for 
hearing loss and tinnitus on direct incurrence and 
presumptive bases pending completion of the development 
ordered below, which primarily relates to the Veteran's 
claims for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
secondary service connection.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The Veteran must be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The Veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to bilateral 
hearing loss/tinnitus must be obtained 
for inclusion in the record.  

3.  The VA physician (Dr. JGA) who 
completed the September 2006 opinion 
should be asked to provide an addendum.  
If Dr. JGA is unavailable, the AMC/RO 
should obtain the opinion from a 
different clinician.  If it is 
determined that an additional 
examination is necessary to provide this 
opinion, such an examination should be 
scheduled.  The addendum should address 
the following:

(a)	Is it at least as likely as 
not (50 percent or greater 
probability) that the 
Veteran's bilateral hearing 
was caused or aggravated by 
his service-connected 
diabetes mellitus?
(b)	Is it at least as likely as 
not (50 percent or greater 
probability) that the 
Veteran's tinnitus was 
caused or aggravated by his 
service-connected diabetes 
mellitus?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

The clinician is further advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

If the Veteran's bilateral hearing loss 
and/or tinnitus was aggravated by the 
service-connected diabetes disability, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the disability (e.g., 
slight, moderate) before the onset of 
aggravation.

4.  Thereafter, the Veteran's claims for 
service connection on direct incurrence, 
presumptive and secondary bases must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If either benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


